[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The assignment of error, alleging that the trial court erred in granting defendant-appellee William T. Meyer's motion to suppress evidence, is overruled. The police officer's testimony did not establish a violation of Cincinnati Municipal Code 506-76. Further, based upon the totality of the circumstances, we hold that no reasonable, articulable suspicion that Meyer was engaged in criminal activity existed to justify the stop of his automobile. See State v. Brite (1997), 120 Ohio App. 3d 517,698 N.E.2d 478; Cincinnati v. Cripe (Dec. 4, 1998), Hamilton App. Nos. C-980061 and C-980062, unreported; State v. Williams (Aug. 1, 1997), Hamilton App. No. C-960958, unreported.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Doan and Winkler, JJ.